Citation Nr: 0032585	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-13 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Evaluation of right ear hearing loss, rated as 
noncompensably disabling from April 17, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service in excess of 13 
years, including periods from June 1945 to October 1946, and 
from January 1951 to January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and April 1999 rating 
decisions by the RO.  By the September 1998 action, service 
connection for right ear hearing loss was granted, and a 
noncompensable rating was assigned from April 17, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the right ear 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.

(Consideration of the rating issue before the Board is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

Currently shown hearing impairment in the left ear was likely 
due to noise exposure during military service.


CONCLUSION OF LAW

The veteran has left ear hearing loss that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2000).  Service connection is also warranted 
where the evidence shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (2000); Allen v. 
Brown, 7 Vet. App. 439 (1995).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

With respect to claims of service connection for defective 
hearing, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the aforementioned frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In the veteran's case, VA audiometric testing conducted in 
June 1998, October 1998, and October 2000 reflects that he 
has impaired hearing in the left ear as defined by 38 C.F.R. 
§ 3.385.  Consequently, the question before the Board is 
whether the currently shown disability is attributable to the 
veteran's period of military service.  The Board concludes 
that it is.

The veteran has provided detailed testimony as to the noise 
exposure he experienced while in the military service.  
Additionally, he has presented evidence to show that hearing 
loss can be a process that is slow to manifest itself, but 
one that is irreversible.  Evidence has also been received in 
the form of an October 2000 VA examination report which 
indicates that the veteran's hearing loss is, at least in 
part, due to noise exposure and acoustic trauma.  

Given the veteran's testimony of extensive noise exposure in 
service, the October 2000 medical opinion by which currently 
shown hearing loss is attributed to noise exposure, and the 
lack of evidence to contradict this medical nexus opinion, 
the Board finds that it is as likely as not that left ear 
hearing loss began as a result of noise exposure during the 
veteran's period of military service.  With resolution of the 
benefit of the doubt in the veteran's favor, a grant of 
service connection is warranted.  38 C.F.R. § 3.102.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

In light of the grant of service connection for left ear 
hearing loss, and because the rating criteria require that 
both service-connected ears be considered when assigning a 
rating, the Board finds that a remand is required in order to 
afford the RO the opportunity to assign a rating.

The Board also notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's rating claim in the 
context of the new law.  Nor has the veteran had an 
opportunity to litigate his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  The rating question is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

2.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, including any 
evidentiary development deemed necessary 
by the RO to rate the veteran's 
bilateral hearing loss, the RO should 
take adjudicatory action.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



